Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and are subject to an election requirement.
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species 1 which is drawn to figs. 2A-3 and includes tubular air conduits of various sub-species directing air upwards to cause air circulation. The tubular air conduits being located inside the urban area. Should Species 1 be elected a further election requirement must be addressed regarding the sub-species below.
Species 1A is drawn to figs. 8A-8B and includes a rigid or permanent air conduits.
Species 1B is drawn to fig. 9A and includes a semi-rigid air conduit made of a plurality of segments (pg. 17, lines 14-20 of applicant’s specification).
Species 1C is drawn to fig. 9B and includes a semi-rigid air conduit made of a single piece of flexible material forming a tube (pg. 17, lines 20-21 of applicant’s specification).
Species 1D is drawn to fig. 9C and includes a telescoping air conduit formed from rigid or semi-rigid segments (pg. 18, lines 3-4 of applicant’s specification).
Species 2 which is drawn to figs. 2A-3 and includes tubular air conduits of various sub-species directing air horizontally and away from an urban area to cause air circulation (pg. 8, lines 7-9 of applicant’s specification). The tubular air conduits being located inside the urban area. Should Species 2 be elected a further election requirement must be addressed regarding the sub-species below.
Species 2A is drawn to figs. 8A-8B and includes a rigid or permanent air conduits.
Species 2B is drawn to fig. 9A and includes a semi-rigid air conduit made of a plurality of segments (pg. 17, lines 14-20 of applicant’s specification).
Species 2C is drawn to fig. 9B and includes a semi-rigid air conduit made of a single piece of flexible material forming a tube (pg. 17, lines 20-21 of applicant’s specification).
Species 2D is drawn to fig. 9C and includes a telescoping air conduit formed from rigid or semi-rigid segments (pg. 18, lines 3-4 of applicant’s specification).
Species 3 which is drawn to figs. 4-5 and 7 and includes a plurality of turbine fans located outside an urban area which are used to circulate air inside and around the urban area.
Species 4 which is drawn to fig. 6 and includes a plurality of turbine fans located both inside an urban area and outside an urban area which are used to pass air through the urban area (pg. 15, lines 6-9 of applicant’s specification)
The species are independent or distinct because of the mutually exclusive features listed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 9 is considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification. The different classifications being at least Y02E 10/72 for the fan wind turbines and F24F 8/99 for the air conduits located inside the urban area.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762